Exhibit 21 SUBSIDIARIES OF REGISTRANT. General Electric’s principal affiliates as of December 31, 2008, are listed below. All other affiliates, if considered in the aggregate as a single affiliate, would not constitute a significant subsidiary. AFFILIATES OF REGISTRANT INCLUDED IN REGISTRANT’S FINANCIAL STATEMENTS Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization Amersham Health Norge AS 100 Norway Amersham plc 100 United Kingdom & Northern Ireland Bently Nevada, LLC 100 Delaware Cardinal Cogen, Inc. 100 Delaware Caribe GE International of Puerto Rico, Inc. 100 Puerto Rico Datex-Ohmeda, Inc. 100 Delaware Everest VIT, Inc. 100 Delaware GE Aviation Service Operation LLP 100 Singapore GE Aviation Systems Group Limited 100 United Kingdom and Northern Ireland GE Aviation Systems North America, Inc. 100 United States GE Aviation U.K. 100 United Kingdom and Northern Ireland GE Betz International Inc. 100 United States GE Caledonian Limited 100 United Kingdom & Northern Ireland GE Canada Company 100 Canada GE Capital Global Financial Holdings, Inc. 100 United States GE Capital UK Finance 100 United Kingdom & Northern Ireland GE Drives & Controls, Inc. 100 Delaware GE Druck Holdings Limited 100 United Kingdom & Northern Ireland GE Energy Europe B.V. 100 Netherlands GE Energy Holding SAS 100 France GE Energy Netherlands, B.V. 100 Netherlands GE Energy Parts, Inc. 100 Delaware GE Energy Products France SNC 100 France GE Energy Services, Inc. 100 Delaware GE Engine Services - Dallas, LP 100 Delaware GE Engine Services Distribution, LLC 100 Delaware GE Engine Services UNC Holding I, Inc. 100 Delaware GE Engine Services, Inc. 100 Delaware GE Fanuc Automation Corporation 50 Delaware GE Fanuc Intelligent Platforms, Inc. 55 Delaware GE Fanuc Intelligent Platforms Embedded Systems, Inc. 100 Delaware GE Financial Assurance Holdings, Inc. 100 United States GE Financial Funding 100 Ireland GE Financial Ireland 100 Ireland GE Funding Finland KY 100 Finland GE Gas Turbines (Greenville) L.L.C. 100 Delaware GE Generators (Pensacola), L.L.C. 100 Delaware Page 1 of 3 Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization GE Healthcare AS 100 Norway GE Healthcare Bio-Sciences AB 100 Sweden GE Healthcare European Holdings SARL 100 Luxembourg GE Healthcare Finland Oy 100 Finland GE Healthcare Ltd. 100 United Kingdom & Northern Ireland GE Healthcare Norge AS 100 Norway GE Healthcare USA Holding Inc. 100 United States GE Holdings Luxembourg & Co. SARL 100 Luxembourg GE Hungary Co. Ltd. 100 Hungary GE Infrastructure Aviation Limited 100 United Kingdom & Northern Ireland GE Infrastructure, Inc. 100 Delaware GE Inspection and Repair Services Limited 100 United Kingdom & Northern Ireland GE Ionics, Inc. 100 Massachusetts GE Jenbacher GmbH 100 Austria GE Jenbacher GmbH & Co OHG 100 Austria GE Keppel Energy Services Pte. Ltd. 50 Singapore GE Medical Holding Belgium SPRL 84 Belgium GE Medical Systems Global Technology Company, LLC 100 Delaware GE Medical Systems Information Technologies, Inc. 100 Wisconsin GE Medical Systems Societe en Commandite Simple 100 France GE Medical Systems, Inc. 100 Delaware GE Medical Systems, LLC 100 Delaware GE Medical Systems, Ultrasound & Primary Care Diagnostics, LLC 100 Delaware GE Military Systems 100 Delaware GE Money Servicing Limited 100 United Kingdom & Northern Ireland GE Osmonics, Inc. 100 Minnesota GE Pacific Holding Pte. Ltd 100 Singapore GE Pacific Pte Ltd 100 Singapore GE Packaged Power, Inc. 100 Delaware GE Packaged Power, L.P. 100 Delaware GE Security, Inc. 100 Delaware GE Transportation Parts, LLC 100 Delaware GE Transportation Systems Global Signaling, LLC 100 Delaware GE UK Group Limited 100 United Kingdom & Northern Ireland GE Water & Process Technologies Canada 100 Canada GE Wind Energy, LLC 100 Delaware GE Yokogawa Medical Systems Ltd. 100 Japan, Ryukyu Islands GEA Parts, LLC 100 Delaware GEA Products LP 100 Delaware GEAE Technology, Inc. 100 Delaware GEFH AS 100 Norway GENE Holding LLC 100 Delaware General Electric (Bermuda) Ltd. 100 Bermuda General Electric Canada Company 100 Canada Page 2 of 3 Percentage of voting securities directly or indirectly owned by registrant (1) State or Country of incorporation or organization General Electric Capital Corporation 100 Delaware General Electric Capital Services, Inc. 100 Delaware General Electric CGR Europe SAS 100 France General Electric Europe Holdings C.V. 100 Netherlands General Electric Finance Holding GmbH 100 Germany General Electric Financing C.V. 100 Netherlands General Electric International (Benelux) BV 100 Netherlands General Electric International, Inc. 100 Delaware General Electric Services (Bermuda) Ltd. 100 Bermuda General Electric Services Luxembourgh SARL 100 Luxembourg Granite Services, Inc. 100 Delaware IDX Systems Corporation 100 Vermont MRA Systems, Inc. 100 Delaware NBC Universal, Inc. 80 Delaware Nuclear Fuel Holding Co., Inc. 100 Delaware Nuovo Pignone Holding, S.p.A. 99 Italy Nuovo Pignone International SARL 100 Luxembourg Nuovo Pignone S.p.A. 100 Italy OEC Medical Systems, Inc. 100 Delaware Panametrics Ltd. 100 Bermuda PII Limited 100 United Kingdom & Northern Ireland Reuter-Stokes, Inc. 100 Delaware Unison Industries, LLC 100 Delaware Vetco Gray U.K. Limited 100 United Kingdom & Northern Ireland Viceroy, Inc. 100 Delaware Vital Signs Holdings, LLC 100 United States Whatman Limited 100 United Kingdom & Northern Ireland (1) With respect to certain companies, shares in names of nominees and qualifying shares in names of directors are included in above percentages. Page 3 of
